 1   MESCH CLARK ROTHSCHILD
 2   259 North Meyer Avenue
     Tucson, Arizona 85701
 3   Phone: (520) 624-8886
     Fax:    (520) 798-1037
 4
     Email: dhindman@mcrazlaw.com
 5           irothschild@mcrazlaw.com
             ecfbk@mcrazlaw.com
 6
 7   By:     David J. Hindman, # 24704
             Isaac D. Rothschild, # 25726
 8
     Attorneys for MGN Holding, LLC and Jerry Fan
 9
10
                        IN THE UNITED STATES BANKRUPTCY COURT
11
12                              FOR THE DISTRICT OF ARIZONA

13   In re                                         Chapter 11
14
     NAUGHTON PLUMBING SALES CO.,                  No. 4:19-bk-11441-SHG
15   INC.,
                                                   MOTION TO DISMISS CHAPTER 11
16                               Debtor.           CASE FOR PETITION HAVING BEEN
17                                                 FILED WITHOUT PROPER
                                                   CORPORATE AUTHORITY
18
19
             MGN Holding, LLC and Jerry Fan (“Fan”), through undersigned counsel, hereby
20
     move the Court to dismiss this Chapter 11 case because Debtor Naughton Plumbing Sales
21
     Co., Inc.’s (“Debtor”, or “Naughton Plumbing”) voluntary petition was filed without proper
22
     corporate authority and therefore this Court lacks jurisdiction and the bankruptcy case must
23
     be dismissed.
24
25
26


Case 4:19-bk-11441-SHG       Doc 10 Filed 09/12/19 Entered 09/12/19 10:13:00          Desc
                             Main Document    Page 1 of 16
 1   I.     FACTUAL BACKGROUND
 2          1.     The Debtor, Naughton Plumbing Sales Co., Inc., filed a voluntary Chapter 11
 3   Petition (“Petition”) on September 9, 2019. The Debtor previously filed a Chapter 11
 4   petition November 17, 2016 (Case No. 4:16-bk-13201-SHG), but it voluntarily dismissed
 5   that case less than two months later.
 6          2.     The sole shareholder of the Debtor is Naughton Holding, LLC. MGN Holding,
 7   LLC holds 45% of the membership interests in Naughton Holding, LLC, and therefore
 8   controls 45% of the equity in the Debtor.
 9          3.     Jerry Fan is the principal of MGN Holding, LLC, and is also the principal of
10   Hessaire Products, Inc. (“Hessaire”), and trustee of the Jerry Fan and Lei Bao Living Trust
11   (The “Fan Trust”). Hessaire and the Fan Trust are both secured creditors of the Debtor.
12          4.     The Amended and Restated Bylaws of Naughton Plumbing Sales Co., Inc.,
13   adopted as of 12/27/2017, specify that Jerry Fan is to be one of the two Directors of the
14   Debtor:
15
            “Number. There shall be two persons serving on the board of directors.
16          Pursuant to Article 13 of the shareholder’s operating agreement, so long as
17          MGN Holding, LLC, holds a membership interest in [Naughton Holding, LLC]
            it shall have the unqualified right to appoint one of the directors. As of the
18
            effective date of these Bylaws, MGN has appointed Jerry Fan as that director.
19          The other director shall be appointed by the shareholder, which as of the
            effective date of these Bylaws is Frank Naughton. Each director appointed shall
20
            hold office until his or her successor is appointed according to the provisions of
21          these Bylaws.”
22   (Bylaws, Article III, Section 1, attached hereto as Exhibit A).
23          5.     MGN remains a 45% member in Naughton Holding, LLC, the Debtor’s sole
24   shareholder, and Jerry Fan remains a Director of the Debtor.
25
26

Case 4:19-bk-11441-SHG        Doc 10 Filed 09/12/19
                                                2    Entered 09/12/19 10:13:00          Desc
                              Main Document    Page 2 of 16
 1          6.     The presence of a majority of the directors of the Debtor are required to
 2   establish a quorum, and approval by a majority of those directors who are present is required
 3   to conduct business:
 4
            “Quorum. A majority of the membership of the board of directors shall
 5          constitute a quorum and the concurrence of a majority of those present shall be
 6          sufficient to conduct the business of the board, except as may be otherwise
            specifically provided by statute or by the Articles of Incorporation. If a quorum
 7
            shall not be present at any meeting of the board of directors, the directors then
 8          present may adjourn the meeting to another time or place, without notice other
 9          than announcement at the meeting, until a quorum be present.”

10   (Exhibit A, Bylaws at Article III, Section 8)
11          7.     Because a majority of all directors is required to form a quorum, Jerry Fan’s
12   participation, as one of only two Directors, is necessary to form a quorum. Furthermore,
13   while a quorum exists, because a majority of all directors present is required to conduct or
14   approve any business, Jerry Fan’s participation and consent is necessary to approve any
15   business of the board.
16          8.     The power and authority to file for bankruptcy relief on behalf of Naughton
17   Plumbing is reserved to the corporation’s directors:
18
            “Powers. The business and affairs of the Corporation shall be managed by its
19          board of directors, which may exercise all such powers of the Corporation and
20          do all such lawful acts as are not by statutes, the Articles of Incorporation, or
            these Bylaws directed or required to be exercised or done by the shareholder.
21
            Notwithstanding the foregoing, any decision to liquidate, dissolve or file for
22          bankruptcy relief shall be the exclusive decision of the directors.”
23   (Exhibit A, Bylaws at Article III, Section 2) (emphasis added).
24          9.     Jerry Fan did not participate in or approve the filing of the Debtor’s
25   bankruptcy petition, and therefore a majority of Directors did not approve the bankruptcy
26

Case 4:19-bk-11441-SHG        Doc 10 Filed 09/12/19
                                                3    Entered 09/12/19 10:13:00          Desc
                              Main Document    Page 3 of 16
 1   filing. Because a majority of Directors did not approve the bankruptcy filing, the filing
 2   violated the Debtors’ Bylaws and was done without corporate authority.
 3          10.    Frank W. Naughton signed the Debtor’s Petition as President of the Debtor,
 4   under penalty of perjury, asserting that he had “been authorized to file this petition on behalf
 5   of the debtor.” In fact, Jerry Fan did not approve the bankruptcy filing and therefore Mr.
 6   Naughton was not authorized to file a Chapter 11 petition for the Debtor.
 7
     II.    THERE WAS NO AUTHORITY TO FILE THE BANKRUPTCY CASE, AND
 8          THEREFORE THE DEBTOR’S BANKRUPTCY CASE MUST BE
 9          DISMISSED

10          Cause for dismissal exists where a business entity lacks authority to file a bankruptcy

11   petition. Price v. Gurney, 324 U.S. 100, 106 (1945); In re Real Homes, LLC, 352 B.R. 221,

12   225 (Bankr.D.Ida. 2005) (a bankruptcy case filed by one without authority is improper and

13   must be dismissed). If a court finds lack of corporate authority to file a bankruptcy petition,

14   “it has no alternative but to dismiss the petition.” Price, 324 U.S. at 106; see also Sino Clean

15   Energy, Inc. v. Seiden (In re Sino Clean Energy, Inc., 901 F.3d 1139, 1141 (9th Cir. 2018). If

16   the Court finds that there was not sufficient corporate authority to file the Debtor's petition,

17   then the Court lacks subject matter jurisdiction over this bankruptcy case and has no

18   alternative but to dismiss it. Henderson v. Shinseki, 562 U.S. 428, 434–35 (2011). It is well-

19   settled that objections to subject matter jurisdiction may be made at any time and may even

20   be raised and decided by the Court on its own motion if the parties overlook or elect not to

21   press such an objection. See id.

22          State law and the terms of the organization’s governing documents control the

23   question of whether the filing of a bankruptcy petition was authorized. Price, 324 U.S. at

24   106; Oasis at Wild Horse Ranch, LLC v. Sholes (In re Oasis at Wild Horse Ranch, LLC),

25   2011 Bankr.LEXIS 4314, *26 (9th Cir. BAP, 2011). Here, Naughton Plumbing’s Bylaws

26   state that “any decision to… file for bankruptcy relief is the exclusive decision of the


Case 4:19-bk-11441-SHG        Doc 10 Filed 09/12/19
                                                4    Entered 09/12/19 10:13:00            Desc
                              Main Document    Page 4 of 16
 1   directors”, and further provide that a majority of Directors is required for a quorum to be
 2   present, as well as a majority of Directors to approve any action. (See Bylaws, Article III,
 3   Sections 2 and 8). Jerry Fan, one of only two directors for the Debtor, was not present and
 4   did not approve Naughton Plumbing’s bankruptcy filing. Under the Naughton Plumbing
 5   Bylaws there was no quorum and a majority if Directors did not approve the action when
 6   Mr. Frank Naughton decided to file the Debtor’s Petition, and therefore the bankruptcy
 7   filing was done without necessary corporate authority.
 8          The fact that Jerry Fan is the principal and a trustee of certain creditors of Naughton
 9   Plumbing does not eliminate the requirement that his approval, as a Director of Naughton
10   Plumbing, was necessary before a bankruptcy filing could be authorized. See Franchise
11   Servs. of N. Am. v. United States Treas. (In re Franchise Servs. of N. Am.), 891 F.3d 198,
12   203 (5th Cir. 2018) (federal law does prevent a bona fide shareholder from exercising its
13   right to vote against a bankruptcy petition just because it is also a creditor). MGN Holding, a
14   bona fide equity holder in Naughton Holding, LLC, appointed Jerry Fan as a bona fide
15   Director. The failure to obtain Mr. Fan’s approval for a bankruptcy filing violated the
16   bylaws of Naughton Plumbing and as a result there was no corporate authority for the
17   bankruptcy filing.
18   III.   CONCLUSION
19          MGN Holding and Jerry Fan respectfully requests the Court dismiss this Debtor’s
20   Chapter 11 bankruptcy case. This Debtor lacked corporate authority for its bankruptcy
21   petition to be filed, and therefore the Court lacks subject matter jurisdiction over this Debtor
22
23
24
25
26

Case 4:19-bk-11441-SHG        Doc 10 Filed 09/12/19
                                                5    Entered 09/12/19 10:13:00           Desc
                              Main Document    Page 5 of 16
 1   and there is no alternative but to dismiss the bankruptcy case. Price v. Gurney, 324 U.S.
 2   100, 106 (1945). Accordingly, the Court should grant this Motion and dismiss Debtors’
 3   bankruptcy case.
 4   DATED: September 12, 2019.                     MESCH CLARK ROTHSCHILD

 5
 6                                                  By     David J. Hindman, # 24704
                                                           David J. Hindman
 7                                                         Isaac D. Rothschild
                                                           Attorneys for MGN Holding, LLC
 8                                                         and Jerry Fan
 9
     Notice of Electronic Filing ("NEF")
10   electronically served on the date of
11   filing upon the registered CM/ECF
     Users herein as evidenced by the NEF.
12
13   26J4256

14
15
16
17
18
19
20
21
22
23
24
25
26

Case 4:19-bk-11441-SHG       Doc 10 Filed 09/12/19
                                               6    Entered 09/12/19 10:13:00          Desc
                             Main Document    Page 6 of 16
                              Exhibit A




Case 4:19-bk-11441-SHG   Doc 10 Filed 09/12/19 Entered 09/12/19 10:13:00   Desc
                         Main Document    Page 7 of 16
Case 4:19-bk-11441-SHG   Doc 10 Filed 09/12/19 Entered 09/12/19 10:13:00   Desc
                         Main Document    Page 8 of 16
Case 4:19-bk-11441-SHG   Doc 10 Filed 09/12/19 Entered 09/12/19 10:13:00   Desc
                         Main Document    Page 9 of 16
Case 4:19-bk-11441-SHG   Doc 10 Filed 09/12/19 Entered 09/12/19 10:13:00   Desc
                         Main Document    Page 10 of 16
Case 4:19-bk-11441-SHG   Doc 10 Filed 09/12/19 Entered 09/12/19 10:13:00   Desc
                         Main Document    Page 11 of 16
Case 4:19-bk-11441-SHG   Doc 10 Filed 09/12/19 Entered 09/12/19 10:13:00   Desc
                         Main Document    Page 12 of 16
Case 4:19-bk-11441-SHG   Doc 10 Filed 09/12/19 Entered 09/12/19 10:13:00   Desc
                         Main Document    Page 13 of 16
Case 4:19-bk-11441-SHG   Doc 10 Filed 09/12/19 Entered 09/12/19 10:13:00   Desc
                         Main Document    Page 14 of 16
Case 4:19-bk-11441-SHG   Doc 10 Filed 09/12/19 Entered 09/12/19 10:13:00   Desc
                         Main Document    Page 15 of 16
Case 4:19-bk-11441-SHG   Doc 10 Filed 09/12/19 Entered 09/12/19 10:13:00   Desc
                         Main Document    Page 16 of 16
